Citation Nr: 1715335	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-48 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the left knee prior to October 30, 2012.

2.  Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome of the left knee after October 29, 2012.

3.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the right knee prior to October 30, 2012.

4. Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome of the right knee after October 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Army from August 1999 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2013, the Board issued a decision, in part, denying increased disability ratings for the Veteran's service-connected left and right knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in a December 2014 Memorandum Decision, the Court set aside that portion of the Board's decision.  The case was then Remanded in April 2015 for additional development pursuant to the Court's directives to schedule the Veteran for a VA examination.  The Veteran was afforded a VA examination in March 2016.

As discussed below, the Board finds that further development of these claims is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary prior to adjudication of the matters here on appeal.  As noted in the Introduction, this case was remanded by the Board in April 2015 for a VA medical opinion to determine the current severity of his service-connected knee disabilities.  

The record indicates that the Veteran was afforded a VA examination in March 2016.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Unfortunately, the March 2016 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  Since the report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected patellofemoral syndrome of the right and left knees.  The claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Specifically, the examiner should conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) in active motion, passive motion, weight-bearing, and non weight-bearing, for each knee.  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

He/She should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should also provide opinions as to the impact, if any, of the service-connected right and left knee disabilities on the Veteran's employment.
 
3.  Thereafter the AOJ should readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


